DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, 18, 25-35, 40-45 and 48 in the reply filed on 07/13/2022 is acknowledged.

Status of Claims
Claims 1-50 are pending in this application.  Claims 15-17, 19-24, 36-39, 46, 47 and 49-50 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1-14, 18, 25-35, 40-45 and 48 are examined in this Office Action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/01/2022 and 01/28/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 44, 45 and 48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a product of nature. 

Broadest reasonable interpretation of claims 44 and 45 

A.	Claim 44 is directed to:  A population of in vitro differentiated cells expressing at least about 10% one or more glial competent cell marker and/or one or more astrocyte marker, wherein said differentiated cell population is derived from the method of claim 1.
Claim 45 is directed to: A composition comprising the population of claim 44.

B.	Claim 48 is directed to: A composition comprising a population of in vitro differentiated cells, wherein at least about 50% of the population of cells express one or more NSC marker and wherein less than about 25% of the population of cells express one or more stem cell marker.

A.	As recited in claim 44, no structural characteristics are identified and therefore the characteristics of the population are not markedly different from the composition’s naturally occurring counterpart in its natural state.  The claimed population is described by function only and populations having that function are taught in the art for the same purpose.  The claimed genus of populations embraces naturally occurring populations such as those disclosed in Tsuyama (cited below).
B.	As recited in claim 48, no structural characteristics are identified and therefore the characteristics of the population are not markedly different from the composition’s naturally occurring counterpart in its natural state.  The claimed population is described by function only and populations having that function are taught in the art for the same purpose.  The claimed genus of populations embraces naturally occurring populations such as those disclosed in Tsuyama (cited below).

Tsuyama discloses (page 365, left column, first paragraph) development of the vertebrate CNS is directed by the generation of various types of neurons and glia from multipotent neural stem/progenitor cells (NSPCs) in spatially and temporally regulated patterns and that gliogenesis starts after acquisition of gliogenic competence by neural stem progenitor cells and that neurons are generated first followed by glia. Because Tsuyama discloses generation of neurons and glia from neural stem cells in vivo, Tsuyama disclose a cell population expressing one or more neural stem cell markers and which expresses or will express one or more glial competent cell markers. The claimed percentage of cells expressing one or more markers is considered to be a naturally occurring phenomenon happening during differentiation. 

Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter.  
	A.	In the instant case, claim 44 is directed to a composition of matter (the cell population).  The claim is therefore directed to a statutory category, a product. 
	B.	In the instant case, claim 48 is directed to a composition of matter (the cell population).  The claim is therefore directed to a statutory category, a product. 

	Under Revised Step 2A, prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  
		A.	In the instant case, the cell population is a naturally occurring product (a cell population expressing glial competent cell markers and/or astrocyte markers) as disclosed by Tsuyama.   Because the cell population is the same as a product of nature, it falls within a judicial exception (claim 44).
		B.	In the instant case, the cell population is a naturally occurring product (a cell population expressing one or more NSC cell markers and less than 25% of  the population of cell express one or more stem cell marker) as disclosed by Tsuyama.   Because the cell population is the same as a product of nature, it falls within a judicial exception (claim 48).

	Under Step 2A, prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  In the instant case, claims 44 and 48 fail to recite any additional elements that integrate the judicial exception (the cell population) into a practical application, and therefore the claims remain directed to a judicial exception invoking further analysis under step 2B.

	Under Step 2B, it must be determined if the claims recite additional elements that amount to significantly more than the judicial exception. In the instant case, claims 44 and 48 fail to recite any additional elements that amount to significantly more than the judicial exception.  Therefore, claims 44 and 48  as a whole do not amount to significantly more than the exception itself (there is no inventive concept in the claim) and are not eligible, thus concluding the eligibility analysis.

	Regarding dependent claim 45, the claim encompasses nothing more than the cell population.  Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claims) and is not eligible, thus concluding the eligibility analysis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 18, 25-35, 40-45 and 48  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-14, 18, 25-35, 40-45 and 48, the claims recite the phrase “at least about” either directly or indirectly because of dependency from a claim that does.  
In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).  MPEP 2173.05(b) “Relative terminology”
In the instant case, the specification does not provide any indication as to what range of specific activity is covered by the term "about." 
Regarding claims 3, 5,  the phrase “the initial promotion” lacks antecedent basis with claim 1, referring only to a “promotion.” Suggested claim language is “an initial promotion.”
Regarding claim 5, the phrase “the plurality of cells” lacks antecedent basis with claim 1, reciting a “population of cells” or a “cell population.”
Regarding claim 44, the phrase “at least about 10% one or more” is indefinite because it is not clear if applicant intends to claim “at least about 10%” or “one or more.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 9, 10, 11, 18, 25, 44 and 45 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Anderson et al (USPN 6,001,654) (cited on IDS filed 01/28/2021 as document no. 1) (Anderson). 	Anderson discloses (abstract) an in vitro method for producing a population of mammalian neurons and/or smooth muscle cells comprising contacting at least one mammalian neural stem cell with a culture medium containing one or more growth factors from the TGFβ super family and detecting the differentiation of stem cells to a population of neurons (figure 3) and glial cells (figure 3) (the claimed “obtaining a population of cells expressing one or more glial competent cells markers;” claim 1) (the claimed “population of in vitro differentiated cells expressing at least about 10% or more glial competent cell mark…wherein said differentiated cell population is derived from the method of claim 1;” claim 44) (the claimed “composition comprising the population of claim 44;” claim 45).  Anderson discloses (column 8, lines 15-38) that method can comprise using pluripotent cells (the claimed “differentiating pluripotent stem cells;” claim 1).  Anderson discloses (column 26, lines 25-end) were able to generate clones containing both neurons and glia.  Anderson discloses in figure 12A, the percent of the clones giving rise to neurons (N), glial cells (G) and smooth muscle cells (O). Anderson discloses (figure 12A) the G+O population was about 25% and that the O cell populations was about 10%, thereby disclosing the claimed “cell population comprising at least about 10% differentiation cells expressing one or more glial competent cell markers;” (claim 1).
Anderson discloses (figure 3) glia cells were detected by expression of nestin (the claimed “nestin+) at between 5-10 days in differentiation medium (the claimed “wherein a detectable level of the one or more glial competent cell marker is present at least about 5 days from the initial promotion of NFIA signaling in the cells;” claim 4).
Anderson discloses the cells are expressing a neural stem cell marker (the claimed “cells expressing one or more neural stem cell markers;” claim 1) (the claimed “nestin+;” claim 18 part a) (the claimed “glial competent cell marker;” claim 25).Anderson discloses neural stem cells are treated with members of theTGFβ-1 family (column 3, lines 1-5) such as TGFβ-1 (column 3, line 39) (the claimed “promoting NFIA signalling in a population of cells;” claim 1) (the claimed “increasing expression of NFIA;” claim 9, part b) (the claimed “upstream activator of NFIA;” claim 10, part c) (the claimed “wherein the upstream activator of NFIA is TGFβ-1;” claim 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5-10, 12-14, 18, 25-35, 40-45, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al (“Combined small-molecule inhibition accelerates the derivation of functional cortical neurons from human pluripotent stem cells;” Nature Biotechnology, volume 35 number 2 February 2017)(cited on IDS filed 01/28/2021 as document no. 79) (Qi) in view of Tsuyama et al (“MicroRNA-153 Regulates the Acquisition of Gliogenic Competence by Neural Stem Cells,” Stem Cell Reports Vol. 5 365–377 September 8, 2015 )(cited on IDS filed 01/28/2021 as document no. 102) (Tsuyama).
Qi discloses an invitro method for differentiating human pluripotent stem cells (title) into neurons (abstract).  Qi discloses using a small molecule approach comprising exposing a population of stem cells to an effective amount of one or more inhibitors of SMAD signalling (page 2, middle paragraph) which trigger differentiation of human ES cells or human induced pluripotent stem cells into PAX6+ neural precursors (the claimed “cells expressing one or more neural stem cell markers;” claim 2)  (the claimed “Pax6;” claim 18, parts a and b) within 11 days of differentiation (page 1, bottom paragraph) (the claimed “wherein the initial promotion of NFIA signaling is at least about 8 days from the initial exposure of the stem cells to the one or more inhibitor of SMAD signalling;” claim 3). 
Qi discloses phenotypic analysis of cortical neuron identity and that the cells expressed NESTIN (figure 1 ) (the claimed “glial competent cell marker;” claim 25).  It would have been obvious to one of ordinary skill that cortical neuronal cells would differentiate into cortical glial cells and cortical astrocytes and express cortical glial cell competent cell markers (claim 26) and express cortical astrocytic markers (claim 32). 
Qi discloses the small molecule inhibitors are  LDN193189 and SB431542 (page 2, middle paragraph) (the claimed “wherein the one or more inhibitor of SMAD signaling comprises one or more inhibitor of bone morphogenetic protein (BMP) signaling;” claim 33)  (the claimed “wherein the one or more inhibitor of TGFB/Activin-Nodal signaling comprises a compound selected from the group consisting of SB431542;” claim 34)(the claimed “inhibitor or bone morphogenetic protein signaling comprises LDN193189;” claim 35).
Qi discloses (page 2, middle paragraph) the stem cells can be human embryonic stem cells or human induced pluripotent stem cells (the claimed “wherein the stem cells are human stem cells;” claim 40) (the claimed “wherein the stem cells are pluripotent stem cells;” claim 41) (the claimed “wherein the pluripotent stem cells are selected from the group consisting of induced pluripotent stem cells;” claim 42) (the claimed “wherein the cells are selected from the group consisting of embryonic stem cells;” claim 43).
Qi differs from the claims in that the document fails to disclose promoting NFIA signalling in cells to obtain a cell population comprising at least about 10% differentiated cells expressing one or more glial competent cell markers.  However, Tsuyama cures the deficiency.
Tsuyama discloses mammalian neural stem/progenitor cells (NSPCs) sequentially generate neurons and glia during CNS development (Summary).  Tsuyama discloses (Summary) the transcription factors nuclear factor I (NFI) A and B are essential regulators of the initiation of gliogenesis and that inhibition of them induced precocious gliogenesis in neurogenic NSPCs.  Tsuyama discloses (Summary) control of NFIA/B expression is important in the molecular networks that regulate the acquisition of gliogenic competence by NSPCs in the developing CNS.
Tsuyama discloses (page 365, left column, first paragraph) development of the vertebrate CNS is directed by the generation of various types of neurons and glia from multipotent neural stem/progenitor cells (NSPCs) in spatially and temporally regulated patterns and that gliogenesis starts after acquisition of gliogenic competence by neural stem progenitor cells and that neurons are generated first followed by glia.
Tsuyama discloses (Abstract) miR-153 overexpression delays the onset of astrogliogenesis and maintained NSPCs in an undifferentiated state in vitro and that NFIA is a target of the miR-153 RNA. Therefore, one of ordinary skill would have had a reasonable expectation that a decrease in NFIA activity would result in an increase in glial cells and an increase in a detectable level of one or more glial competent cell markers (the claimed “wherein the level of expression of functional NFIA activity is decreased in the plurality of cells after the presence of a detectable level of the one or more glial competent cell marker;” claim 5).
Tsuyama discloses temporal changes in miR-153 and NFIA expression were inversely correlated in developing NSPCS (page 8, left column, first full paragraph). It would have been obvious to one of ordinary skill that the expression level of functional NFIA activity can be controlled by the level of miR-153 expression (the claimed “herein the level of expression of functional NFIA activity is decreased by at least about 90%;” claim 6). One of ordinary skill would have been able to determine that level of NFIA expression necessary to obtain a cell population comprising at least about 10% differentiated cells expressing one or more glial competent cell markers (the claimed “to obtain a cell population comprising at least about 10% differentiated cells expressing one or more glial competent cell markers;” claim 1)
Regarding claims 7 and 8, Tsuyama discloses (abstract) progression of NSPCs into glial cells via NFIA inhibition by mrR-153r.  Claim 7 claim  interpretation:  the claimed “differentiated cells” are interpreted to be glial cells.  Tsuyama discloses (figure 3A) the glial cells (astrocytes) expressed the GFAP marker after induction of differentiation and that miR-153 is required to prevent precocious gliogenesis.  In view of the teachings of Tsuyama, one of ordinary skill would have had the reasonable expectation that the glial cells (the claimed “differentiated cells”) would not express detectable neuronal cell markers (claims 7, 8).
Tsuyama discloses (abstract) increasing expression of NFIA by inhibiting expression of miR-153 (the claimed “increasing expression of NFIA;” claim 9)(the claimed “herein said increasing expression of NFIA comprises modifying the NSCs to induce overexpression of NFIA;” claim 12).
Tsuyama discloses (page 366, left column, “Results” first paragraph) expressing NFIA (the claimed “NFIA protein expressed by a nucleic acid;” claim 13) in a doxycycline (Dox)-dependent manner (the claimed “NFIA nucleic acid is operably linked to an inducible promoter;” claim 14) (the claimed “a recombinant NFIA protein expressed by the stem cells;” claim 10).
Tsuyama discloses exposing NSCPs to LIF (page 368, right column, first full paragraph) (the claimed “herein the conditions comprise exposing the cell population to leukemia inhibitory factor (LIF);” claim 28).
  Tsuyama discloses culture in LIF after 5 days in culture in the presence of FGF2 (supplementary Figure 5)(the claimed “wherein the initial exposure of the cells to LIF, one or more derivative thereof, one or more analog thereof, and/or one or more activator thereof is at least about 10 days from the initial exposure of the stem cells to the one or more inhibitor of SMAD signaling;” claim 29).
Tsuyama  discloses (page 2, right column, first full paragraph) exposing the cells to lentiviral vectors expressing miRNAs miR-124, miR-153 and miR-219 and that overexpression of miR-124, miR- 153, and miR-219 significantly decreased the proportion of GFAP-positive (+) astrocytes (Figures 1C and 1D) (the claimed “further comprising subjecting the cell population comprising at least about 10% cells expressing one or more glial competent cell marker to conditions suitable to promote differentiation of the cells into cells expressing one or more astrocyte marker;” claim 27) (the claimed “astrocytic marker GFAP;” claims 30, 31) (the claimed “population of differentiated cells expressing at least about 10% of one or more glial competent cell markers and/or one or more astrocyte markers,” claims 44, 45). 
Claim 48 is directed to a population of in vitro differentiated cells wherein  the at least about 50% of the percentage of cells express one or more NSC markers (neural stem cell marker: PAX6, SOX1, PLZF and ZO-1, applicant’s specification, page 9, lines 7- 10) and wherein less than about 25% of the population of cells express one or more stem cell markers. The claimed percentages are a function of culture conditions as evidenced by Qi and Tsuyama.  For example, Tsuyama discloses that by modulation of miR-153 status NSPCS can be maintained in an undifferentiated state in vitro and in the developing cortex (Summary). Qi discloses using a small molecule approach comprising exposing a population of stem cells to an effective amount of one or more inhibitors of SMAD signalling (page 2, middle paragraph) which trigger differentiation of human ES cells or human induced pluripotent stem cells into PAX6+ neural precursors (the claimed “cells expressing one or more neural stem cell markers;” claim 48)  within 11 days of differentiation. It would have been obvious to one of ordinary skill to modify the culture conditions taught by Qi and Tsuyama to obtain the claimed cell population having the claimed cell percentages by routine experimentation, a skill within the purview of one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill to modify the method of Qi by inhibiting neural cell formation by upregulating glial cell formation by overexpressing NFIA as suggested by Tsuyama in view of the teachings of Tsuyama that NFIA acts as a key regulator for the initiation of gliogenesis (page 365, right column, top paragraph) (the claimed “An in vitro method for differentiating pluripotent stem cells, comprising promoting NFIA signaling in a population of cells expressing one or more neural stem cell marker to obtain a cell population comprising at least about 10% differentiated cells expressing one or more glial competent cell marker;” claim 1).  
One of ordinary skill would have had a reasonable expectation of success in promoting glial cell formation by upregulation of NFIA in view of the teachings of Tsuyama  that NFIA is a key regulator for the initiation of gliogenesis (page 365, right column, top paragraph).
One of ordinary skill would have been motivated to upregulate NFIA expression in order to obtain a glial cell population (the claimed differentiated cells, claim 1) in view of the teachings of Qi that accelerated differentiation into cortical neuron fates should facilitate hPSC-based strategies for disease modeling and cell therapy in CNS disorders (Qi, abstract). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632